Cole, J.
The only act of negligence found by the jury in this case was the failure to provide a night watchman. We have held in the case of Pike against the same defendant, that the omission to provide a night watchman for a depot situated as that at Boscobel was, where there was an average of only $500 worth of property stored daily, was not ordinary negligence. The second, third, and fourth questions were improperly submitted to the jury. The court also erred in not granting the motion for a new trial on the special finding. It is unnecessary to repeat what is said in the other case as to the impropriety of allowing the jury to speculate as to what would probably have happened if a night watchman had been kept at the depot.
JBy the Oowt. — The judgment of the circuit court is reversed,-and a new trial awarded.